STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0610
VERSUS

RICKY JOHNSON A/K/A RICKY AUGUST 29, 2022
PARKER

In Re: Ricky Johnson a/k/a Ricky Parker, applying for

supervisory writs, 19th Judicial District Court,
Parish of East Baton Rouge, No. 05-05-0110.

 

‘BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED AS MOOT. The record of the Clerk of Court of
East Baton Rouge Parish reflects the district court denied
relator’s Motion to Correct an Illegal Habitual Offender
sentence on August 10, 2022.

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

ASn()

DEPUTY CLERK OF COURT
FOR THE COURT